Plaintiff now contends that she desires to examine defend*1006ant only with respect to medical examinations of the decedent during his lifetime that were made by defendant’s own doctors. Such a limited purpose is not indicated on a reading of the relevant items in the notice of examination nor from plaintiff’s papers submitted on the original motion. Since an inquiry into defendant’s medical examinations of decedent is avowedly the major objective of the proposed examination before trial, there is no point to culling out of the notice such items as may be proper. Order unanimously affirmed, with $20 costs and disbursements to the respondent, without prejudice to service of a proper notice of examination in accordance with the memorandum decision herein. Concur — Botein, J. P., Rabin, Cox, Frank and Valente, JJ.